       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 1 of 23



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LISA CHRISTMANN,                    :     CIVIL ACTION
                                    :     NO. 19-1707
            Plaintiff,              :
                                    :
      v.                            :
                                    :
CYNTHIA LINK, et al.,               :
                                    :
            Defendants.             :


                           M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                       April 6, 2021

I.    INTRODUCTION

      Plaintiff Lisa Christmann (“Christmann”) brings this action

in her capacity as administrator of the estate of her late

husband, Charles Christmann (“Charles”). Her claims arise from

Charles’s death while incarcerated at the Pennsylvania State

Correctional Institution at Graterford. She brings claims

pursuant to 42 U.S.C. § 1983, arguing the following defendants

violated Charles’s Eighth Amendment rights: Superintendent

Cynthia Link; Officer Brooke Davison; 1 Lieutenant Michael

McClain; Barbara Buzdygon, RN; and Kris Martin, LPN. She also

brings a wrongful death claim against all defendants, as well as




1     Brooke Davison’s last name is now Roberts. For the sake of clarity, the
Court refers to her as “Davison,” the name Christmann used in the operative
complaint.
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 2 of 23



claims for negligence and medical malpractice against Buzdygon

and Martin.

      The defendants’ motions for summary judgment are presently

before the Court. For the reasons set forth below, the Court

will grant summary judgment in favor of defendants Link,

McClain, Buzdygon, and Martin and will deny summary judgment as

to defendant Davison.

      A.    Factual Background 2

      While incarcerated at Graterford, Charles was assigned to

E-Block, a long, straight housing unit consisting of two tiers

with 400 cells spread equally on both sides. During the events

in question, E-Block was staffed by two corrections officers:

defendant Brooke Davison and Jesse Smith, who is now deceased.

      Around midnight on February 3, 2018, Charles’s cellmate,

Lance Shaw, awoke to find Charles convulsing and foaming at the

mouth. Shaw turned on the cell’s lights and attempted to alert

Davison and Smith, including by crying for help. Approximately

thirty minutes later, Davison and Smith approached the cell and

saw Charles sitting on the floor with his head leaning against a

cabinet. They asked if he was okay. When Charles did not




2     At the summary judgment stage, the Court must view the facts “in the
light most favorable to” the nonmoving party and “draw all reasonable
inferences in favor” of that party. Young v. Martin, 801 F.3d 172, 174 (3d
Cir. 2015).

                                      2
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 3 of 23



respond, Davison used her handheld radio to contact Main

Control. She communicated that Charles was unresponsive.

     Davison was instructed by a superior not to open the cell

door until additional staff had arrived, as unwritten security

practices required at least one more officer than the number of

inmates to be present before the cell could be opened. While

waiting outside the cell, Davison directed Shaw to administer

CPR to Charles, but Shaw was unfamiliar with the technique.

     Lieutenant Michael McClain, also a defendant in this

action, was Davison’s immediate supervisor that evening. After

hearing Davison’s radio call, he gathered staff and proceeded to

Charles’s cell. After additional staff arrived, Davison opened

the door to Charles’s cell and entered. She determined Charles

had stopped breathing and had no pulse, and she began

administering CPR.

     In response to a call from Main Control, medical staff

(defendants Barbara Buzdygon, RN, and Kris Martin, LPN)

proceeded to Charles’s cell and began providing care. Martin

testified that Charles was not breathing and was without a pulse

by the time she and Buzdygon arrived. Charles was placed on a

stretcher and transported to the Graterford dispensary, where he

arrived around 12:50 a.m. Around 12:53 a.m., 911 was called. An

ambulance arrived around 1:05 a.m., and an EMT pronounced

Charles dead at 1:16 a.m.

                                   3
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 4 of 23



      In the instant action, Christmann argues that Charles’s

death “was proximately caused by Graterford’s deficient policies

and procedures, and Defendants’ deliberate indifference to

[Charles’s] objectively serious emergency medical condition.”

Pl.’s Resp. Opp’n Defs.’ Mot. Summ. J. 2, ECF No. 80.

      B.    Procedural Background

      Christmann’s Second Amended Complaint contains the

following Counts against the following defendants: 3

      Count I: Violations of 42 U.S.C. § 1983 (Davison, McClain,
      Martin, and Budzygon)

      Count II: Violations of 42 U.S.C. § 1983 (failure to train
      and supervise theory) (Link, Davison, McClain, Martin, and
      Budzygon)

      Count III: Negligence (Martin and Budzygon)

      Count IV: Medical Malpractice (Martin and Budzygon)

      Count V: Wrongful Death (Link, Davison, McClain, Martin,
      and Budzygon)

See Second Am. Compl. ¶¶ 70-99, ECF No. 31.

      In April 2020, the Court granted Superintendent Link’s

motion to dismiss, which argued Christmann’s factual allegations

were insufficient to hold her personally liable under § 1983.

Christmann then moved for reconsideration. The Court granted the

motion for reconsideration in part and modified its order

granting the motion to dismiss “to provide that the order is


3     Christmann also brought claims against defendants who were subsequently
dismissed, see Jan. 31, 2020, Stipulation, ECF No. 45, as well as against
Jane and John Doe defendants.

                                      4
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 5 of 23



CONVERTED to leave for Defendant Link to file . . . a motion for

partial summary judgment as it relates to Defendant Link and the

issue of supervisory liability.” June 15, 2020, Order, ECF No.

60. The Court also ordered that Link “shall not be subject to

any discovery requests” until her partial motion for summary

judgment was resolved. 4 Id.

      Link now moves for summary judgment on the issue of

supervisory liability. The remaining defendants also move for

summary judgment.

II.   LEGAL STANDARD

      Summary judgment is “appropriate only when ‘there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’” Physicians

Healthsource, Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir.

2020) (quoting Fed. R. Civ. P. 56(a)). A fact is material “if it

‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A factual dispute is genuine “if the ‘evidence is such




4     However, the Court ordered Link to attach to her motion for partial
summary judgment several incident reports documenting inmate deaths
Christmann identified as “cardiac related.” See June 15, 2020, Order, ECF No.
60; Second Am. Comp. ¶¶ 60, 62, ECF No. 31 (alleging Link knew of
“approximately seventeen (17) inmates at SCI-Graterford [who] passed away
from sudden cardiac death, cardiac arrest, heart attack, other heart failure,
and unexplained bleeding and/or hemorrhages” in the three years prior to
Charles’s death but “failed to take proper action to prevent further inmate
deaths”). In accordance with the Court’s order, Link has produced these
reports. See infra Section III.A.

                                      5
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 6 of 23



that a reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson, 477 U.S. at 248).

     The moving party bears the initial burden of showing the

absence of a genuine issue of material fact. If the movant meets

this obligation, the nonmoving party must “set forth specific

facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 250. At the summary judgment stage, the

Court must view the facts “in the light most favorable to” the

nonmoving party and “draw all reasonable inferences in favor” of

that party. Young v. Martin, 801 F.3d 172, 174 (3d Cir. 2015).

III. DISCUSSION

     A.   Link’s Motion for Partial Summary Judgment

     In her motion for partial summary judgment, Link argues

there is no viable basis to hold her personally liable for the

alleged violations of Charles’s Eighth Amendment rights. See

infra Section IV.B.1.a.

     Section 1983 provides a cause of action against “every

person who,” under color of state law, “subjects, or causes to

be subjected,” another person to a deprivation of a federally

protected right. 42 U.S.C. § 1983. It is “well-recognized that

‘[g]overnment officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory

of respondeat superior.’” Barkes v. First Corr. Med., Inc., 766

F.3d 307, 316 (3d Cir. 2014) (alteration in original) (citing

                                   6
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 7 of 23



Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012)), judgment

rev’d on other grounds sub nom. Taylor v. Barkes, 575 U.S. 822

(2015). Rather, because “state actors are liable only for their

own unconstitutional conduct,” a “defendant in a civil rights

action must have personal involvement in the alleged wrongs.”

Id.

      Recognizing § 1983’s personal-involvement requirement, the

Third Circuit has “identified two general ways in which a

supervisor-defendant may be liable for unconstitutional acts

undertaken by subordinates.” Id. “First, liability may attach if

a supervisor, ‘with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which

directly caused [the] constitutional harm.’” Id. (alteration in

original) (quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile

Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)). Alternatively, “a

supervisor may be personally liable under § 1983 if he or she

participated in violating the plaintiff’s rights, directed

others to violate them, or, as the person in charge, had

knowledge of and acquiesced” in the subordinate’s

unconstitutional conduct.” A.M. ex rel. J.M.K., 373 F.3d at 586

(citing Baker v. Monroe Twp., 50 F.3d 1186, 1190-91 (3d Cir.

1995)).

      Here, Christmann concedes that Link had no personal

involvement in the events at issue. Therefore, her claim turns

                                    7
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 8 of 23



on whether Link “established and maintained a policy, practice

or custom which directly caused [the] constitutional harm.”

Barkes, 766 F.3d at 316. She seeks to establish such liability

by relying on a failure-to-supervise theory, which is “generally

considered a subcategory of policy or practice liability.” Id.

     The Third Circuit has “developed a four-part test for

determining whether an official may be held liable on a claim

for a failure to supervise.” Id. at 317. The test requires that

a plaintiff:

     [I]dentify a supervisory policy or practice that the
     supervisor failed to employ, and then prove that: (1)
     the policy or procedures in effect at the time of the
     alleged injury created an unreasonable risk of a
     constitutional violation; (2) the defendant-official
     was aware that the policy created an unreasonable
     risk; (3) the defendant was indifferent to that risk;
     and (4) the constitutional injury was caused by the
     failure to implement the supervisory practice or
     procedure.

Id. (citing Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir.

1989)).

     In support of her argument that Link is liable under a

failure-to-supervise theory, Christmann points to three policies

and procedures: the unwritten policy requiring a 3:2 staff-to-

inmate ratio before opening Charles’s cell door, the Post Order,

and policies governing Extraordinary Occurrence Reports.

     As to the unwritten staff-to-inmate ratio policy,

Christmann argues that “having a correctional officer wait until


                                   8
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 9 of 23



a third officer shows up . . . is evidence of a deficient

policy,” particularly given E-Block’s large size. See Pl.’s

Resp. Opp’n Def.’s Mot. Partial Summ. J. 12, ECF No. 72.

     Next, Christmann points to the Post Order policy, which

governs the provision of medical treatment on an emergency

basis. In relevant part, the policy states:

     In a Medical Emergency the officer should dial
     extension 300 first and notify medical staff of the
     following:
          • Your name and location
          • Nature of the emergency (suspected medical
             problem)
          • Identity of the person injured.
          • The Control Center should be notified after
             this. Apply First Aid/C.P.R. until medical
             assistance arrives.

Id. Ex. 6 at 22. Christmann argues this policy is inadequate

given “the number of cells on E-Block and the number of

inmates,” as well as “[t]he distance to be covered by medical

personnel, the number of officers and/or staffing of officers,

and the time it takes to respond to medical emergencies.” Pl.’s

Resp. Opp’n Def.’s Mot. Partial Summ. J. 10, ECF No. 72.

     Finally, Christmann points to the policy governing staff

reporting of “extraordinary occurrences,” defined as “any

occurrence that has a significant impact, or potential for

significant impact, upon the public, staff, inmates, physical

plant, operation of the facility and/or state owned property

under the jurisdiction of the Department, that requires staff

                                   9
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 10 of 23



action or response, but may not necessitate activation of the

facility emergency plan.” Id. Ex. 7. The policy requires, inter

alia, that all reports of extraordinary occurrences be forwarded

to the facility manager. See id. The record includes

Extraordinary Occurrence Reports documenting the deaths of

sixteen inmates in the three years before Charles’s death. See

Def.’s Mot. Partial Summ. J. Ex. 1, ECF No. 62-2.

Christmann avers that, as superintendent and facility manager,

Link “would receive every report on each Extraordinary

Occurrence.” Id. at 2.

      Christmann argues these three policies created an

unreasonable risk of a constitutional violation, thereby

satisfying the first prong of the four-part test for holding

Link liable under a failure-to-supervise theory. See Barkes, 766

F.3d at 316. However, the record evidence to which she points is

insufficient to sustain this argument.

      As to the 3:2 staff-to-inmate ratio, the only evidence of

the policy’s alleged unreasonableness to which Christmann points

is Charles’s death. She does not argue, for example, that the

policy deviates from standard practice at similar institutions,

or that managers could have effectively protected staff and

safeguarded the prison absent this policy. 5 She likewise fails to


5     One way to show “an unreasonable risk of a constitutional violation” is
to rely on expert testimony about best practices in other institutions.
Plaintiff produced no expert testimony on this subject.

                                     10
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 11 of 23



point to record evidence indicating the medical emergency

protocols outlined in the Post Order, which instruct staff to

notify medical personnel of the emergency and to apply first aid

and CPR, created an unreasonable risk of a constitutional

violation.

      As to the Extraordinary Occurrence Reports, Christmann

concedes that the reports in the record do not reflect that

delays in treatment played a substantial factor in the inmates’

deaths. See Pl.’s Resp. Opp’n Def.’s Partial Mot. Summ. J. 9,

ECF No. 72. While she argues the lack of information in the

reports evinces a deficient reporting policy allowing Link to

shield herself from liability, see id. at 9-10, her inability to

point to record evidence indicating that delays in treatment

contributed to any of the deaths documented in the reports is

fatal to her argument that the reporting policy created an

unreasonable risk of a constitutional violation.

      On this record, even construed in the light most favorable

to her, Christmann cannot satisfy the first prong of the

failure-to-supervise liability analysis. Therefore, Link is

entitled to summary judgment on Christmann’s § 1983 claim

against her. 6




6     Link also argues she is entitled to qualified immunity. Because the
record cannot support Christmann’s § 1983 claim against her, the qualified
immunity analysis is inapplicable.

                                     11
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 12 of 23



      Because Christmann’s wrongful death claim against Link is

contingent upon the success of her § 1983 claim, Link is also

entitled to summary judgment on the wrongful death claim. See

Sullivan v. Warminster Twp., 765 F. Supp. 2d 687, 707 (E.D. Pa.

2011) (“[W]rongful death and survival actions are not

substantive causes of action; rather, they provide a vehicle

through which plaintiffs can recover for unlawful conduct that

results in death.”).

      For the foregoing reasons, the Court will grant Link’s

motion for partial summary judgment.

      B.    Remaining Defendants’ Motion for Summary Judgment

      Officer Davison, Lieutenant McClain, Nurse Buzdygon, and

Nurse Martin argue they are entitled to summary judgment for the

following reasons: (1) the record evidence cannot allow a

reasonable jury to find in Christmann’s favor on her § 1983

claims; (2) they are entitled to qualified immunity; and (3) the

record evidence cannot allow a reasonable jury to find in

Christmann’s favor on her state law claims. 7 Christmann did not


7     Count V of Christmann’s Second Amended Complaint brings a
claim for wrongful death against all defendants. While the defendants’ motion
for summary judgment explains that they understand the Count to be “asserted
against Link because it provides the vehicle for a deceased person’s estate
to pursue § 1983 claims on harm the deceased suffered and allows eligible
survivors to recover damages,” see Defs.’ Mot. Summ. J. 14 n.6, ECF No. 74,
the motion does not address the Count as to Davison, McClain, Martin, and
Budzygon. However, defense counsel clarified at oral argument that all
defendants move for summary judgment on this Count.
      As set forth below, McClain, Martin, and Budzygon are entitled to
summary judgment on Christmann’s § 1983 claim. Because Christmann’s wrongful
death claims against those defendants are contingent upon the success of her

                                     12
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 13 of 23



file a response to Buzdygon and Martin’s motion, and counsel for

Christmann represented at oral argument that she does not oppose

the motion. See Pl.’s Resp. Defs.’ Mot. Summ. J. 2 n.2, ECF No.

80.

      The Court will proceed to address the aspects of the

defendants’ motion for summary judgment Christmann opposes

(i.e., the claims against Davison and McClain), followed by the

aspects of the motion she does not oppose (i.e., the claims

against Buzdygon and Martin).

            1.    Davison

                  a.    § 1983

      First, Davison argues that, on the record before the Court,

Christmann cannot establish that she violated Charles’s Eighth

Amendment rights.

      “The Eighth Amendment, which applies to the States through

the Due Process Clause of the Fourteenth Amendment, prohibits

the infliction of ‘cruel and unusual punishments’ on those

convicted of crimes.” Wilson v. Seiter, 501 U.S. 294, 296–97

(1991) (citation omitted). “[A] prison official cannot be found

liable under the Eighth Amendment for denying an inmate humane




§ 1983 claims, McClain, Martin, and Budzygon are also entitled to summary
judgment on the wrongful death claims. See Sullivan, 765 F. Supp. 2d at 707.
      Because, as set forth below, Christmann’s § 1983 claim against Davison
survives summary judgment, her wrongful death claim against Davison also
survives.


                                     13
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 14 of 23



conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety . . .

.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). For instance,

“prison officials violate the Eighth Amendment when they act

deliberately indifferent to a prisoner’s serious medical needs

by ‘intentionally denying or delaying access to medical care or

interfering with the treatment once prescribed.’” Pearson v.

Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)).

     “In order to sustain this constitutional claim under 42

U.S.C. § 1983, a plaintiff must make (1) a subjective showing

that ‘the defendants were deliberately indifferent to [his or

her] medical needs’ and (2) an objective showing that ‘those

needs were serious.’” Id. (quoting Rouse v. Plantier, 182 F.3d

192, 197 (3d Cir. 1999)).

     Here, there is no dispute that Charles’s needs were

objectively serious. Christmann argues Davison evinced

deliberate indifference to those needs by, inter alia, waiting

until additional officers arrived before opening the cell door

and by allegedly ignoring Shaw’s cries for help for

approximately thirty minutes.

     As to Davison’s decision to wait until additional staff

arrived to open the cell door, Davison highlights that it is

undisputed that she “was told by the Main Control to wait until

                                   14
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 15 of 23



additional officers arrived, an order which [she] could not

disregard and which made sense to her given the practice and

procedures at the institution.” Defs.’ Mot. Summ. J. 6, ECF No.

74. She highlights footage from the surveillance camera, which

shows that she “was at the cell with her key in the door, which

she immediately opened when additional staff reached the area—

five minutes and forty-six seconds after she first discovered

the situation.” Id. at 4-5. She also highlights that it is

undisputed that she performed CPR until Martin and Buzdygon

arrived.

     Even construing this evidence in the light most favorable

to Christmann, the record cannot support a finding that Davison

acted with deliberate indifference by following the unwritten

policy requiring her to await the arrival of additional staff

before opening Charles’s cell door. The order to follow the

policy came from Davison’s superior, and it was reasonable for

her to believe that adhering to the policy helped protect staff

and ensure a secure facility.

     As to the allegation that Davison ignored Shaw’s prolonged

cries for help, Christmann points to Shaw’s deposition testimony

that he and other inmates in his proximity screamed for help for

more than thirty minutes and avers that “[d]uring this time,

Defendant Davison is seen on the security footage ignoring

[Shaw’s] cries for help as she moves boxes and chairs from the

                                   15
      Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 16 of 23



bridge into cells that were adjacent” to Charles’s. Pl.’s Resp.

Opp’n Defs.’ Mot. Summ. J. 2, ECF No. 80.

     For her part, Davison points to her deposition testimony

that she did not hear anyone yelling for help, and she argues

that much of Shaw’s testimony about her actions “is plainly

discredited by the video” and therefore “should be disregarded

and cannot be used to create a factual dispute.” Defs.’ Mot.

Summ. J. 5, ECF No. 74. However, because the security footage of

the events at issue does not have sound, see id. Ex. 9, the

Court cannot say that Shaw’s account is “blatantly contradicted

by the record, so that no reasonable jury could believe it.” See

Scott v. Harris, 550 U.S. 372, 380 (2007).

     As this dispute reflects, the parties have pointed to

conflicting record evidence as to whether Davison

“deliberate[ly] disregard[ed]” Shaw’s “prolonged cries for help”

for more than thirty minutes. See Pl.’s Resp. Opp’n Defs.’ Mot.

Summ. J. 5, ECF No. 80. Accordingly, the factfinder must

determine whether Davison heard and disregarded Shaw’s cries.

     Because Christmann has pointed to a genuine issue of

material fact as to whether Davison acted with deliberate

indifference to Charles’s serious medical needs, Davison is not




                                   16
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 17 of 23



entitled to summary judgment on Christmann’s § 1983 claim

against her. 8

                  b. Qualified Immunity

      Next, Davison argues qualified immunity bars the § 1983

claim against her.

      “When properly applied, [qualified immunity] protects ‘all

but the plainly incompetent or those who knowingly violate the

law.’” Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 637 (3d

Cir. 2015) (alteration in original) (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 743 (2011)). “In considering the

applicability of qualified immunity, courts engage in a two-

pronged examination. First, a court must decide ‘whether the

facts that a plaintiff has . . . shown make out a violation of a

constitutional right.’” Id. (quoting Pearson v. Callahan, 555

U.S 223, 232 (2009)).

      Second, “the court must determine ‘whether the right at

issue was ‘clearly established’ at the time of defendant’s

alleged misconduct.’” Id. (quoting Pearson, 555 U.S. at 232).

“‘[C]learly established’ for purposes of qualified immunity

means that ‘[t]he contours of the right must be sufficiently



8     Christmann also argues that Davison evinced deliberate indifference by
“fail[ing] to follow Graterford’s own policies and procedures concerning
inmate medical emergencies.” See Pl.’s Resp. Opp’n Defs.’ Mot. Summ. J. 12,
ECF No. 80. Because Christmann has already pointed to a genuine issue of
material fact with respect to Davison’s alleged deliberate indifference, the
Court need not reach this argument.

                                     17
         Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 18 of 23



clear that a reasonable official would understand that what he

is doing violates that right.’” Wilson v. Layne, 526 U.S. 603,

614–15 (1999) (alterations in original) (quoting Anderson v.

Creighton, 483 U.S. 635, 639 (1987)). The Supreme Court has

repeatedly instructed lower courts “not to define clearly

established law at a high level of generality.” Kisela v.

Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting City & Cty. of San

Francisco v. Sheehan, 575 U.S. 600 (2015)). While Supreme Court

caselaw “does not require a case directly on point for a right

to be clearly established, existing precedent must have placed

the statutory or constitutional question beyond debate.” Id.

(quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)). 9

      “Although qualified immunity is a question of law

determined by the Court, when qualified immunity depends on

disputed issues of fact, those issues must be determined by the

jury.” Monteiro v. City of Elizabeth, 436 F.3d 397, 405 (3d Cir.

2006).

      Here, Davison’s entitlement to qualified immunity turns on

disputed issues of fact, i.e., whether Davison heard and ignored



9     The Supreme Court has also recognized that “general statements of the
law are not inherently incapable of giving fair and clear warning, and . . .
a general constitutional rule already identified in the decisional law may
apply with obvious clarity to the specific conduct in question.” Hope v.
Pelzer, 536 U.S. 730, 741 (2002) (quoting United States v. Lanier, 520 U.S.
259, 271 (1997)); see also Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per
curiam) (“Confronted with the particularly egregious facts of this case, any
reasonable officer should have realized that Taylor’s conditions of
confinement offended the Constitution.”).

                                      18
        Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 19 of 23



the cries for help in a life-threatening emergency for more than

thirty minutes. If she did so, under existing precedent, no

reasonable corrections officer could have thought it

constitutionally permissible, particularly absent evidence that

the failure to respond was compelled by necessity. See supra

n.9.

       Because there is sufficient record evidence to support a

set of facts under which Davison would not be entitled to

qualified immunity, the Court will deny Davison’s motion for

summary judgment. 10

            2.    McClain

       Next, Lieutenant McClain, Davison’s supervisor, argues the

record cannot support Christmann’s claim that he acted with

deliberate indifference, as needed to establish an Eighth

Amendment violation.

       In response, Christmann argues McClain evinced deliberate

indifference to Charles’s serious medical needs by instructing

Davison “to violate her Post Orders, a written policy, based on

an unwritten policy that required a 3:2 officer to inmate

ratio” 11 and by “wait[ing] over twenty-one (21) minutes after



10    If the jury were to find as a factual matter that Davison did not hear
and ignore the cries for help as alleged, she would be in a position to
reassert her claim for qualified immunity, which the Court would then decide
as a matter of law.
11    McClain disputes that he ordered Davison to wait for backup before
opening the cell door and avers that “discovery revealed that this order came

                                     19
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 20 of 23



Defendant Davison informed him of Mr. Christmann’s emergency

medical condition before he called 911.” Pl.’s Resp. Opp’n

Defs.’ Mot. Summ. J. 15, ECF No. 80. Christmann avers that as

the day captain on the shift, McClain was the only one

authorized to call 911.

      This record cannot support a finding that McClain acted

with deliberate indifference. Instructing a subordinate to await

the arrival of additional staff to ensure a 3:2 officer to

inmate ratio is reasonably calculated to protect staff and

maintain a secure facility, even during a medical emergency.

See Bell v. Wolfish, 441 U.S. 520, 547 (1979) (explaining that,

because “the problems that arise in the day-to-day operation of

a corrections facility are not susceptible of easy solutions,”

prison administrators “should be accorded wide-ranging deference

in the adoption and execution of policies and practices that in

their judgment are needed to preserve internal order and

discipline and to maintain institutional security.”).

      Further, Christmann does not dispute that staff nurses

equipped with a defibrillator proceeded to Charles’s cell


from Captain Reeder, the shift commander that evening.” Defs.’ Mot. Summ. J.
9, ECF No. 74.
      In response, Christmann argues the record is unclear on this point, and
she points to Davison’s deposition testimony indicating McClain gave the
order. See Davison Dep. 46:7-47:17, ECF No. 80-1; Pl.’s Resp. Defs.’ Mot.
Summ. J. 7, ECF No. 80.
      For purposes of the instant motion, the Court must construe this
dispute in favor of Christmann as the non-movant and presume that McClain
made the call.


                                     20
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 21 of 23



immediately after learning of the emergency. See infra Section

III.B.3.a. Even construed in the light most favorable to

Christmann, this record cannot support a finding that McClain

knew of and disregarded an excessive risk to Charles’s health

and safety.

      Therefore, McClain is entitled to summary judgment. 12

            3.    Buzdygon and Martin

      Finally, nurses Buzdygon and Martin move unopposed for

summary judgment on Christmann’s § 1983 claim, as well as on the

state law claims against them.

      The Court cannot grant a motion for summary judgment merely

because it is unopposed. See E.D. Pa. R. Civ. P. 7.1(c).

Instead, it must conduct its own analysis of whether granting

the motion is appropriate. See Fed. R. Civ. P. 56(e).

                  a.    § 1983

      First, Buzdygon and Martin argue they are entitled to

summary judgment on the § 1983 claim because the record

establishes that “they responded to the scene as quickly as

possible” and “[t]here is no evidence of them providing anything

but appropriate care.” Defs.’ Mot. Summ. J. 7, ECF No. 74.

      Buzdygon and Martin’s motion and supporting materials show

that they are entitled to summary judgment on this claim. See


12    McClain also argues he is entitled to qualified immunity. Because the
record cannot support Christmann’s § 1983 claim against him, the qualified
immunity analysis is inapplicable.

                                     21
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 22 of 23



Fed. R. Civ. P. 56(e). The facts of record indicate that they

proceeded to E-block immediately after learning of the medical

emergency and that they took medical equipment, including an

automated external defibrillator, with them. Upon reaching

Charles’s cell, they provided CPR and applied the defibrillator,

which administered a shock. Martin told the officers in her

presence to call 911. She and Buzdygon continued to provide care

to Charles during his transport to the dispensary. See Defs.’

Statement of Undisputed Material Facts ¶¶ 34-46, ECF No. 74-2.

These record facts could not support a finding that Buzdygon and

Martin acted with deliberate indifference in the face of

Charles’s serious medical needs.

      Accordingly, Buzdygon and Martin are entitled to summary

judgment on the § 1983 claim. 13

                  b.    State Law Claims

      Finally, Buzdygon and Martin argue they are entitled to

summary judgment on Christmann’s state law claims for negligence

and medical malpractice “because there has been no certificate

of merit filed in this matter” and because there is no record

evidence “suggesting that the medical care they provided here in

any way deviated from the professional standards of care.”

Defs.’ Mot. Summ. J. 11, ECF No. 74.


13    Buzdygon and Martin also argue they are entitled to qualified immunity.
Because the Court will grant their motion for summary judgment on the § 1983
claim, it need not reach this issue.

                                     22
       Case 2:19-cv-01707-ER Document 85 Filed 04/06/21 Page 23 of 23



      Again, Buzdygon and Martin’s motion and supporting

materials indicate they provided appropriate medical treatment,

and Christmann has pointed to no record evidence to the

contrary. See supra Section IV.B.2.a. Accordingly, Buzdygon and

Martin are entitled to summary judgment on Link’s claims for

negligence and medical malpractice. See Fed. R. Civ. P. 56(e).

IV.   CONCLUSION

      For the foregoing reasons, the Court will grant the motions

for summary judgment as to defendants Link, McClain, Buzdygon,

and Martin and will deny the motion for summary judgment as to

defendant Davison.




                                    23
